Citation Nr: 0836372	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-17 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 



INTRODUCTION

The veteran had active military service from July 1971 to 
July 1975.  The veteran also served in the Army Reserves 
thereafter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

The case was remanded by the Board in January 2008 for 
additional development.


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2004, before the AOJ's initial adjudication of the claim.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefit sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  Additionally, while the notification did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), because the veteran's 
claim will be denied, these questions are not now before the 
Board.  Consequently, a remand of the service connection 
question is not necessary.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  The RO 
also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOC) reporting the 
results of its reviews of the issue on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), post-service medical records, 
personnel records, and secured an examination in furtherance 
of his claim.  The RO indicated that it had not undertaken 
any development to corroborate any PTSD-related stressor 
events because the veteran had not provided sufficient 
information to allow for verification of the stressors.  VA 
has no duty to inform or assist that was unmet.  

The veteran's SMRs show no complaint of, or treatment for, 
any mental disorder.  The record shows that the veteran 
served on a submarine.  His decorations included the National 
Defense Service Medal.  There is no indication in service 
records that the veteran was directly involved in combat.  

The veteran contends that he has PTSD as the result of three 
stressors.  He contends that a commander with whom the 
veteran was close fell overboard and the body was never 
recovered.  He also contends that he saw a civilian woman 
stabbed by another civilian, and that the woman died in the 
veteran's arms.  He further contends that he suffered intense 
stress and tension during the period that he spent qualifying 
for submarine duty.

The record contains numerous VA treatment records dating from 
1992 to 2008.  There are many records that document the 
veteran's treatment for depression, but there are no records 
documenting treatment for PTSD.  

A VA psychiatric evaluation dated in May 1997 reveals that 
the veteran was diagnosed with depression, not otherwise 
specified, secondary to multiple environmental stressors 
during the previous five years.  On mental status 
examination, the veteran was oriented to time, person, and 
place.  He showed no signs of psychosis or depressive 
ideation.  He was able to acknowledge a great sense of inner 
emptiness and sadness.  He did not really entertain any 
suicidal thoughts.  He denied any hallucinations or other 
bizarre thought content.  The evaluation does not contain any 
mention of the stressors that the veteran contended caused 
his PTSD.

A VA psychiatric note dated in June 2002 reveals that the 
veteran reported increased irritability and bad dreams.  The 
veteran's affect was about normal.  His speech had normal 
rate and rhythm, and was logical and coherent.  There was no 
psychotic or suicidal ideation.  His insight and cognition 
appeared intact.  The veteran was diagnosed with major 
depression, in remission.  A notation was made to rule out 
PTSD.  A second evaluation was scheduled with another 
psychiatrist for evaluation of PTSD at the veteran's request.

A second VA psychiatric note also dated in June 2002 
indicates that the veteran reported continued low levels of 
energy, being unable to contain his diet, low motivation, as 
well as feelings of anger and irritability which were 
episodic; however, they were intense enough to affect his 
relationship with his son.  The veteran reported that he had 
low motivation to do anything different as he found himself 
being unable to change much in his life.  He denied any 
thoughts of self-harm.  He reported low self-esteem as he 
felt he could not do much to help his son.  The veteran was 
seen to be in mild distress carrying his home oxygen cylinder 
with him.  He was untidily attired with moderate psychomotor 
retardation.  His speech was of accelerated rate and 
intrusive at times.  His affect was labile.  His thought 
process was goal-directed with occasional circumstantiality 
noticed.  Cognitively, he was seen to have mild impairment in 
concentration with adequate recall and attention.  He had 
good insight into the nature of his symptoms and need for 
treatment.  The veteran was diagnosed with major depression 
disorder, recurrent, mild, and rule out of PTSD.  

A VA psychiatric note dated in November 2003 reveals that the 
veteran had complaints of depression for the past several 
years.  The veteran reported that he did not know why his 
illness happened to him and alluded to his tour of duty in 
Vietnam.  The veteran described being in the Navy on a ship, 
which lost one of its officers at sea.  He stated that the 
loss of the officer was traumatic for him as they shared the 
same date of birth.  The veteran denied any history of coming 
directly under fire, or having intrusive thoughts or 
nightmares.  He denied any flashbacks, and did not express 
any avoidance behaviors related to his own tour of duty or 
anything that reminded him of it.  The veteran also did not 
volunteer any information about any startle responses or 
acute symptoms of hyper-excitability as a result of loud 
stimuli.

The veteran stated that it was a difficult time for him and 
that they played a "cat and mouse" game with Soviet 
submarines.  However, no shots were fired and there was no 
loss of life as a result of that particular engagement.  The 
veteran at that point also stated that he was unsure what 
caused him to continue to feel depressed.  He denied any 
suicidal ideation.  However, he did report that he did not 
feel any interest in doing anything, and while having a large 
collection of tools, did not use them.  He could not describe 
any other manifestations of his severe depression except a 
feeling of lack of interest, which he was quite persistent 
about.  He had no psychomotor symptoms.  His affect showed a 
fair range with frequent smiling and laughter, with him being 
somewhat hyper-verbal, and unable to clearly describe the 
severity and intensity of his symptoms.  He appeared alert 
and oriented to time, place, and person with no gross 
deficits on cognitive assessment.  He was diagnosed with 
major depressive disorder.  A notation was made to rule out 
dysthymia.  The veteran's treatment plan included a notation 
that while the veteran's symptoms were clearly affective in 
nature, it was quite clear from his report that he did not 
suffer from PTSD.  

The veteran was afforded a VA examination in August 2004.  
The examiner reviewed the veteran's claims file.  In 
reviewing the veteran's claims file, the examiner noted that 
the veteran was consistently diagnosed with major depression.  
The examiner further noted that there were no documented 
symptoms of PTSD in the veteran's depression treatment 
records, except on one occasion to rule out PTSD, and that 
note did not give any details.  

The veteran reported the commander's death as a stressor.  He 
reported being close to the commanding officer, and that as a 
steward, he took care of the commander's food.  The veteran 
was not on the bridge when the submarine made a major roll 
and the commanding officer was carried overboard.  The 
commander did not have a life jacket on and there was talk 
that it may have been a suicide attempt.  The veteran 
reported that the motivation would have been a congressional 
investigation which might have involved the commanding 
officer.  There was a search for him, and the body was never 
recovered.  The veteran was not where he could observe the 
man going overboard, and he was not on deck to participate in 
the search.  The examiner noted that he could not document 
that the event actually occurred.  He further noted, that 
even if it did occur, the veteran's involvement did not 
involve direct involvement in the event.  Therefore, the 
"A" criteria (person exposed to a traumatic event) in 
accordance with the Diagnostic and Statistical Manual of 
Mental Disorders - Fourth Edition (DSM-IV) for PTSD was not 
met.  

The veteran also reported the stressor of the civilian being 
stabbed and dying in his arms.  The veteran reported that he 
and his buddies were in civilian clothes in the community 
when they saw a fight between a man and a woman.  He reported 
that the woman went to the ground, and his buddies pursued 
the man.  The veteran reported that he rolled the woman over 
and found a hunting knife in her abdomen.  He reported that 
he held her.  He indicated that the rescue squad did not get 
there fast enough, and she died while he held her.  He 
reported that this event occurred before Christmas in 1971.  
The veteran could not remember the names of any of his 
buddies.  He reported that they left the scene immediately so 
that their names would not be in any police records.  The 
examiner concluded that the event would meet the criteria for 
a traumatic event for being directly involved in the death of 
another individual.  However, the examiner also concluded 
that the "A" criterion for a diagnosis of PTSD could not be 
met because the stressor could not be verified.

The veteran reported that he was treated for depression after 
leaving military service.  He provided the location of the 
treatment and the treating doctor.  The examiner noted that 
he could not find any confirmation of that treatment in the 
veteran's records, so he could not establish any depression 
occurring immediately after the veteran left active duty.  
The veteran also reported being treated for depression with 
suicidal thoughts in 1992 at the VA.  The examiner noted that 
the information did not establish that the depression began 
immediately after service.  The veteran reported that he was 
prescribed Valium while on active duty for anxiety.  The 
examiner noted that he reviewed the veteran's SMRs twice and 
could not find notations where the veteran received Valium.  
The examiner also noted that the veteran's enlistment record 
was satisfactory indicating that if he had psychiatric 
problems they were not identified, and they did not interfere 
with his performance ratings.

The veteran reported occasional intrusive recollections of 
the trauma of the woman.  He reported that about once every 
six months he had a dream that woke him up at night thinking 
about the woman who died.  He had not had any flashbacks.  He 
reported having some guilt feelings, and those were 
associated with depressive symptoms.  The veteran had not had 
physiologic reactivity.  The examiner opined that the 
veteran's symptoms met the "B" criterion (the traumatic 
event is persistently re-experienced) for PTSD, and to a very 
mild degree.

The veteran did not avoid talking about it.  He reported 
avoiding war movies, but the examiner could find no direct 
correlation between that avoidance and the trauma that he 
described.  He did not have amnesia for the events.  He had 
had some decrease in interest, which also was as likely as 
not related to the depression.  The veteran was cut off from 
people, and again more likely related to the depression.  
There was no indication of emotional numbing.  The veteran 
did feel somehow that his future would be cut short, and he 
related that directly to the physical problems that he had.  
The examiner opined that the veteran's symptoms did not meet 
the "C" criterion (persistent avoidance of stimuli 
associated with the trauma and general responsiveness (not 
present before the trauma)) for PTSD.

The veteran reported significant sleep difficulty, and also 
reported sleep apnea that was being treated.  He also 
reported irritability and "flying off the handle."  He 
reported that he had some difficulty concentrating, which 
also was consistent with a depressive disorder.  The veteran 
also described being very watchful and being jumpy.  The 
examiner opined that the veteran's symptoms met the minimal 
requirements for the "D" criterion (persistent symptoms of 
increased arousal (not present before the trauma)) for PTSD.

The veteran reported that his symptoms had lasted since his 
time in the military, which would meet the "E" criterion 
(duration of the symptoms is more than one month) for PTSD.  
The veteran's perception was that social and occupational 
functioning had been impaired by the stressful events on 
active duty, which would meet the "F" criterion 
(disturbance causes clinically significant distress or 
impairment in social, environmental or other important areas 
of functioning) for PTSD.

The examiner concluded that a PTSD diagnosis could not be 
established because the "A" criterion could not be 
confirmed and the "C" criterion had not been met.

The veteran reported depressive symptoms.  He reported sleep 
disturbance, decreased interest, guilt of not being 
productive, decreased energy, and decreased concentration.  
He reported his weight was stable.  He had not experienced 
agitation.  He had had suicidal thoughts, but no plans.  He 
was not homicidal.  The examiner opined that the veteran's 
symptoms met the criteria for major depression.  The examiner 
noted that the veteran was currently being treated for that 
condition, with progress notes indicating that was his 
primary diagnosis.  The examiner noted that he could not 
confirm that the veteran was treated for depression in the 
immediate period after service, and so he could not draw a 
conclusion that the depression was caused by, or a result of, 
his time on active duty.   

On mental status examination, the veteran's clothing was not 
clean.  His hair was combed, but his mustache, beard, and 
sideburns were not well trimmed.  The veteran did not have 
bizarre behavior.  He sat quietly during the interview and 
was responsive.  He had appropriate eye contact.  He was 
cooperative and not defensive.  The veteran was not hostile.  
There was no clouding of sensorium.  The information he 
presented appeared to be reliable.  His speech had normal 
tone, volume, and pacing.  His thought process had 
significant circumstantiality.  There was no looseness of 
association or flight of ideas.  He had no delusions, 
paranoia, or grandiosity.  His affect was appropriate to 
content of thought, and his mood was mildly dysphoric at that 
point.  He had no hallucinations.  The veteran had partial 
insight into his condition, and had reasonable judgment.  He 
was oriented to time, person, place, and situation.  He 
attended actively and focused on the interview.  His memory, 
both recent and remote, was intact.  He had some vegetative 
signs of depression, including decreased sleep and energy.  

The VA examiner rendered a diagnosis utilizing the DSM-IV 
criteria.  The Axis I (clinical disorders and other 
conditions that may be a focus of clinical attention) 
diagnoses were major depression in partial remission; 
bulimia, not otherwise specified; nicotine dependence, in 
full sustained remission; and polysubstance abuse in full 
sustained remission.  The Axis II (personality disorders and 
mental retardation) diagnosis was none.  The Axis III 
(general medical conditions) diagnosis is not relevant here.  
In Axis IV (psychosocial and environmental problems) the 
examiner noted moderate stressors related to finances and 
physical condition.  A global assessment functioning (GAF) 
score for the major depression of 55 was assigned in Axis V.

The examiner explained that the basis of his opinion was the 
interview with the veteran and three-volume claims file.  The 
examiner provided the rationale for his opinion.  He 
explained that it was not possible to confirm stressors, and 
the veteran's condition did not meet the "C" criterion, so 
the diagnosis of PTSD could not be established.  The veteran 
did have symptoms that met the criteria for major depression, 
and he was actively being treated for that condition.  The 
examiner noted that it was not possible to confirm that the 
veteran's depression was initially treated shortly after he 
left military service.  There was no evidence that the 
veteran's bulimia began while on active duty.  The examiner 
concluded that the veteran's major depression was not caused 
by, or the result of, active military service.  He further 
concluded that the veteran's condition did not meet the 
diagnostic criteria for PTSD. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Entitlement 
to service connection for PTSD requires medical evidence 
diagnosing PTSD in accordance with the DSM-IV, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f); 4.125(a).  Where the claimed stressor is not 
related to combat, the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. App. 128 
(1997).  Evidence denoting participation in combat includes 
award of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

However, where VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is not related 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's account as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the record shows that the veteran was not a combatant, 
and he has not contended that he was.  Accordingly, his 
alleged stressors must be independently verified as a 
predicate to service connection for PTSD.  With regards to 
the claimed stressor of the commander's death, the examiner 
noted that even if verified, the veteran was not directly 
involved and therefore, that stressor would not meet the 
"A" criterion for a PTSD diagnosis.  With regards to the 
veteran's stressor of the civilian death, the examiner noted 
that it could not be verified.  (The Board notes that the RO 
asked for more specific information from the veteran in order 
to verify his claimed stressors, but the veteran did not 
provide any.)  

Even if the veteran did provide sufficient additional 
information to allow for verification of his claimed 
stressors, which he did not, he still would not meet the 
criteria for a PTSD diagnosis.  The VA examiner who evaluated 
the veteran for the purpose of ascertaining whether the 
veteran in fact experienced PTSD opined that the veteran did 
not meet the "C" criterion for a PTSD diagnosis.  In other 
words, even if there was credible supporting evidence that a 
claimed in-service stressor occurred, which there is not, the 
veteran still would not meet all of the criteria for a PTSD 
diagnosis in accordance with DSM-IV.

There is no evidence that the veteran has been diagnosed with 
PTSD in accordance with 38 C.F.R. § 4.125(a).  The record 
contains many VA medical records, but no one of them contains 
a diagnosis of PTSD.  The veteran was afforded a VA 
examination and the examiner concluded that the veteran did 
not have PTSD.  The examiner provided a detailed rationale 
and persuasive opinion.  There are no other medical opinions 
of record to contradict the VA examiner's opinion.   

The Board acknowledges the veteran's belief that he has PTSD 
related to his military service.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2007).  Consequently, the 
veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran does not have 
PTSD that is traceable to disease or injury incurred in or 
aggravated during active military service.


ORDER

Entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


